—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit a trial under Indictment No. 97-01571 in the matter pending in the County Court, Westchester County, entitled People v Deandre Williams alkla David Williams, and application for poor person relief and the assignment of counsel.
Ordered that the branch of the application which is for poor person relief is granted, and the application is otherwise denied; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought. Miller, J. P., O’Brien, Pizzuto and Friedmann, JJ., concur.